Citation Nr: 1205136	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  09-00 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service-connected PTSD is currently assigned a 30 percent disability rating, effective February 26, 2003 (with temporary total disability ratings in effect from October 23, 2007 to December 31, 2007, and from January 4, 2011 to February 28, 2011).  The Veteran seeks a higher rating.  After a thorough review of the Veteran's claims folder, the Board has determined that additional development is necessary prior to adjudication of this claim.  

The Veteran was provided with a VA examination most recently in January 2008.  Subsequently, the Veteran and his representative assert that the Veteran's PTSD symptoms have worsened.  Specifically, the Veteran and his representative assert that recent VA treatment records reflect a lower GAF score than that shown on the most recent January 2008 VA examination, that his distressing thoughts have increased in frequency, and that his overall social and occupational impairment has worsened.  See Brief, January 2012 at 2-3.  In that regard, the Board acknowledges that, among other things, more recent October to November 2010 VA treatment records reflect that the Veteran received inpatient treatment for substance abuse, and January to February 2011 VA treatment records reflect that the Veteran received inpatient treatment for PTSD, with a discharge GAF in February 2011 of 55 (as compared to a GAF of 62 per the January 2008 VA Examination Report).  As noted above, the RO granted a temporary total disability rating for the period from January 4, 2011, to February 28, 2011, relating to the Veteran's inpatient treatment for PTSD.  See Rating Decision, February 2011.  In light of the above, the Board finds that a remand is necessary in order to afford the Veteran a new VA examination to ascertain the current severity of his PTSD before a decision may be made on the appeal.  See 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (citing Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (new VA medical examination is required when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect)).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the Veteran's relevant VA treatment records dated from October 2008 to present and associate them with the claims file.  If these records are found to be unavailable, this should be specifically noted in the claims file.

2.  After the above development has been completed, schedule the Veteran for a new VA examination to address the current nature and severity of the Veteran's service-connected PTSD.  All appropriate testing should be carried out, to include an interview and a comprehensive mental status examination.  Upon review of the record and examination of the Veteran, the examiner should set forth all manifestations of the Veteran's PTSD and discuss the impact of such symptoms on the Veteran's social and occupational functioning.  A Global Assessment of Functioning (GAF) score should be assigned, and the examiner should explain the basis for such score.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3. Then, readjudicate the Veteran's claim. If the Veteran's claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, these matters should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


